Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-13: “providing an emulsion comprised of an organic material with dispersed sub-micron inorganic particles having an average particle size that is no greater than 1μm; providing a light conducting layer, wherein said light conducting layer is a glass layer; printing the emulsion onto a main surface of the light conducting layer; curing the emulsion by heating the glass layer with the emulsion to evaporate and burn off the organic material forming a light dispersing layer; providing at least one additional glass layer; bending at least said one additional glass layer; providing at least one plastic interlayer; disposing the light conducting layer with the light dispersing layer in contact with said at least one plastic interlayer; laminating the light conducting layer with the light dispersing layer and said at least one plastic interlayer; placing at least two lighting means and aligning them with opposite edges of said light conducting layer.”
Manz et al. US20210016640 (“Manz”) fails to teach “providing an emulsion comprised of an organic material with dispersed sub-micron inorganic particles having an average particle size that is no greater than 1μm.”
Laluet US 20190001629 and US 20190001870 (“Laluet”) fails to teach “providing an emulsion comprised of an organic material with dispersed sub-micron inorganic particles having an average particle size that is no greater than 1μm.”
Berard US 20180086028 (“Berard”) fails to teach “providing an emulsion comprised of an organic material with dispersed sub-micron inorganic particles having an average particle size that is no greater than 1μm.”
Vandal et al. US 2018/0312428 (“Vandal”) fails to teach “providing an emulsion comprised of an organic material with dispersed sub-micron inorganic particles having an average particle size that is no greater than 1μm.”
Verrat-Debailleul et al. US 20150247968 (“Verrat-Debailleul”) fails to teach “providing an emulsion comprised of an organic material with dispersed sub-micron inorganic particles having an average particle size that is no greater than 1μm.”

Re 14-29: “a light conducting layer made of glass; at least one additional glass layer; at least two lighting means placed and aligned with opposite edges of said light conducting layer; at least one plastic interlayer placed between the light conducting layer and said at least one additional glass layer; and a light dispersing layer made of sub-micron inorganic particles, having an average particle size that is no greater than 1 μm, which is printed onto a main surface of the light conducting layer; wherein the light dispersing layer is in contact with said at least one plastic interlayer.”
At a minimum Manz, Laluet, Vandal, Verrat-Debailleul, and Berard fail to teach “a light dispersing layer made of sub-micron inorganic particles, having an average particle size that is no greater than 1 μm, which is printed onto a main surface of the light conducting layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875